PER CURIAM
|-i Rehearing granted. In our January 13, 2017 disposition, we concluded we were deprived of appellate jurisdiction pursuant to La. Const. Art. V, § 5(D) because the underlying dispute forming the basis for the constitutional challenge was rendered moot. However, we find the district court’s June 15, 2014 judgment may have some collateral impact on non-constitutional aspects of the case, such as plaintiffs’ ability to recover attorney fees.
Accordingly, rehearing is granted for the sole purpose of transferring this ap*271peal to the Court of Appeal, First Circuit where it may be consolidated with other pending appeals as appropriate. In all other respects, our order of January 13, 2017 is affirmed.
WEUNER, J., would grant and docket.
HUGHES, J., would grant and docket.